ACCEPTED
                                                                                       04-15-00005-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                 7/14/2015 10:55:30 AM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                             NO. 04-15-00005-CV

                                                                      FILED IN
                      IN THE COURT OF APPEALS     4th COURT OF APPEALS
                  FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                         SAN ANTONIO, TEXAS      07/14/2015 10:55:30 AM
                                                                 KEITH E. HOTTLE
                                                                      Clerk




            IN RE ESTATE OF JACK HIROMI IKENAGA, SR., DECEASED




      ON APPEAL FROM THE PROBATE COURT NO. 1, BEXAR COUNTY, TEXAS
                        CAUSE NO. 2011PC4330


  UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO
               FILE APPELLEES’ BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:
      Appellees    Jack   Ikenaga,    Jr.,   William   D.   Bailey,    Temporary
Administrator or the Estate of Jack Ikenaga Jr., Nancy Sumners, Christine
Ikenaga, Patrick Gasiorowski, and Eric J. Goodman respectfully present this
unopposed first motion to extend time in which to file their Appellees’ Brief
pursuant to Texas Rule of Appellate Procedure 38.6. No previous motions for
extension of time to file the Appellees’ Brief have been filed. In support of this
motion, Appellees would show the Court as follows:
                                       I.
        Following two extensions, Appellant timely filed her principal brief on
June 24, 2015. As a result, Appellees’ Brief is currently due on July 24,
2015. Appellees intend to file a single brief, and that brief will be drafted
principally by the undersigned. Because of the events and matters
described more fully below, Appellees request an extension of an additional
45 days in which to file their Appellees’ Brief or until September 8, 2015.
                                       II.
        The requested extension is necessary because the following matters
have prevented the undersigned from completing the Appellees’ Brief and
will preclude the undersigned from doing so sooner than September 8,
2015:

        1.   The undersigned was required to prepare the Appellants’ Brief
             in Dennis Rayner and Joe Tex Xpress, Inc. v. Krista Dillon, No.
             06-15-00009-CV, which is currently due on July 17, 2015;
        2.   The undersigned was required to attend mediation in Tyler,
             Texas relating to Dennis Rayner and Joe Tex Xpress, Inc. v.
             Krista Dillon, No. 06-15-00009-CV;
        3.   The undersigned prepared and revised post-judgment filings in
             Robertson Electric, Inc. v. Select Building Systems, Inc. et al.,
             No. 13-212, in the 216th District Court, Kendall County, Texas;
        4.   The undersigned has been ordered to file a response to the
             petitioners’ motion for rehearing in City of Houston and Daniel
             W. Krueger, in His Official Capacity as Director of Public
             Works & Engineering v. Little Nell Apartments, LP et al., No
             14-0473, in the Texas Supreme Court; and
        5.   The undersigned has been out of the office attending meetings
             associated with his service as President-elect of the Texas Young
             Lawyers Association.



                                       2
For all of the reasons explained above, counsel for Appellees cannot

complete the Appellees’ Brief by its current due date of July 24, 2015, and

needs an additional 45 days in which to do so.

                                     III.

      On July 7, 2015, the undersigned conferred with David McLane,

counsel for Appellant. Mr. McLane indicated that Appellant would not

oppose this motion.

      WHEREFORE, PREMISES CONSIDERED, Appellees respectfully

request that this Court grant their motion for extension of time in which to

file their Appellees’ Brief, extend the deadline in which to file the brief an

additional 45 days up to and including September 8, 2015, and grant such

other and further relief to which Appellees may be justly and equitably

entitled.




                                      3
Respectfully submitted,


/s/ Samuel V. Houston, III
SAMUEL V. HOUSTON, III
State Bar No. 24041135
HOUSTON DUNN, PLLC
4040 Broadway, Suite 440
San Antonio, Texas 78209
Telephone: (210) 775-0882
Facsimile: (210) 826-0075
sam@hdappeals.com

SHELAYNE CLEMMER
State Bar No. 24044733
KEVIN M. YOUNG
State Bar No. 22199700
PRITCHARD, HAWKINS,
MCFARLAND & YOUNG, LLP
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
Telephone: (210) 477-7400
Facsimile: (210) 477-7450
sclemmer@phymy.com
kyoung@phmy.com

MARK STANTON SMITH
State Bar No. 18649100
HEARD & SMITH, L.L.P.
3737 Broadway, Suite 310
San Antonio, Texas 78209
Telephone: (210) 820-3737
Facsimile: (210) 820-3777
atysmith@heardandsmith.com

ATTORNEYS FOR APPELLEES




4
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 14th day of July, 2015:

David L. McLane                            via email/eservice
Attorney at Law
9901 IH-10 West, Ste. 695
San Antonio, Texas 78230
dlmclanelaw@yahoo.com

Roger L. McCleary                          via email/eservice
Beirne, Maynard & Parsons, L.L.P.
1300 Post Oak Blvd., Ste. 2500
Houston, Texas 77056
rmcleary@bmpllp.com




                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      5